Exhibit 10.6

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of July 18, 2005 (the “Effective Date”), by
and between World Fuel Services Corporation (the “Company”) and Paul Nobel (the
“Executive”).

W I T N E S S E T H

WHEREAS, the parties wish to provide for the employment of the Executive by the
Company and to restrict the ability of the Executive to compete with the
Company, all on the terms and conditions herein set forth;

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements herein contained, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

1. Employment. The Company hereby employs Executive for a term of two (2) years
(the “Employment Term”), commencing on the Effective Date, to serve as Senior
Vice President Corporate Finance of the Company and to perform such services and
duties as are consistent with such position. Executive hereby accepts such
employment. During the term of his employment hereunder, Executive shall devote
his full time, attention, knowledge and skills faithfully, diligently and to the
best of his ability to perform his duties hereunder, and Executive shall not
engage in any venture or activity which materially interferes with Executive’s
performance of his duties hereunder. The Executive shall also comply with the
World Fuel Services Corporation, (“WFS”) Code of Corporate Conduct and the WFS
Securities Policy (the “Corporate Policies”), copies of which have been provided
to Executive, as such Corporate Policies may be amended from time to time.
Executive acknowledges that certain provisions of the Corporate Policies impose
obligations which go further than and are additional to those in this Agreement
(for example, in relation to the confidentiality) and Executive undertakes and
agrees to comply fully with such additional obligations.

2. Compensation and Benefits. During the Employment Term, the Company shall pay
Executive the compensation and other amounts set forth below.

2.1 Salary. The Company shall pay Executive an annual salary (“Salary”) of
$190,000 during the Employment Term, payable in equal installments according to
the Company’s regular payroll practices and subject to such deductions as may be
required by law. Salary will be reviewed annually and may at the discretion of
the Company be increased.

2.2 Bonus. The Company will pay Executive an annual performance bonus in an
amount determined by the Company in its sole discretion. Your target bonus for
the first year will be $60,000. The Company may award a lower or higher bonus in
its sole discretion upon review of your overall performance; however, your bonus
will not be less than $20,000 annually (“Minimum Bonus”).

2.3 Long Term Service Awards Program (“LTSAP”). Executive will participate in
the LTSAP, under which Executive will be eligible to receive an annual deferred
incentive award (“Award”) in an amount up to ten-percent (10%) of Executive’s
annual cash compensation, as determined by the Company in its sole discretion.
Any Awards granted would be payable on an annual installment basis following
Executive’s completion of five (5) years of continuous employment with the
Company following the Effective Date (e.g., the award applicable to year two
(2) of Executive’s employment would be payable during Executive’s seventh
(7th) year of continuous employment). In the event of the termination of
Executive’s employment with the Company for any reason, any unpaid Awards would
be forfeited; except that (i) unpaid Awards would not be forfeited in the event
that Executive remains continuously employed by the Company or any of
subsidiaries or



--------------------------------------------------------------------------------

affiliates, following such termination, in which case such Awards would remain
payable in accordance with the terms of the LTSAP and (ii) in the event such
termination is the result of Executive’s retirement, the Company may continue to
pay any unpaid Awards in its sole discretion.

2.4 Benefits. Executive shall receive: (i) family medical insurance coverage at
no cost and the benefits and perquisites provided by the Company to its
employees generally from time-to-time; (ii) reimbursement for reasonable and
necessary out-of-pocket expenses incurred in the performance of his/her duties
hereunder, including but not limited to travel and entertainment expenses (such
expenses shall be reimbursed by the Company, from time to time, upon
presentation of appropriate receipts therefore and in accordance with the
Company’s expense policies); and (iii) four (4) weeks paid vacation annually.
Vacation time may not be carried over to the following year in accordance with
Company policy.

3. Termination.

3.1 Executive’s employment pursuant to this Agreement shall be terminated by the
first to occur of the following events:

a) The death of Executive;

b) The Complete Disability of Executive. Complete Disability as used herein
shall mean the inability of Executive, due to illness, accident or any other
physical or mental incapacity, to perform the services provided for in this
Agreement for an aggregate of ninety (90) days within any period of twelve
(12) consecutive months during the Term hereof; or

c) The discharge of Executive by the Company for Cause, Cause as used herein
shall mean:

(i) illegal drug use;

(ii) alcohol abuse;

(iii) Executive is named as a defendant in any criminal indictment or the
Company has reasonable grounds for suspecting him/her of having committed an
offense;

(iv) Executive engages in, or is reasonably suspected by the Company to engage
in fraud; misrepresentation; theft or improper removal of Company property;
embezzlement; fighting or threatening violence; excessive absenteeism;
harassment of employees, clients, or customers; disclosure of confidential
information of the Company; or any other serious violation of Company policies
or procedures;

(v) Executive’s willful failure or refusal to comply with the provisions of this
Agreement or to perform Executive’s duties and obligations under this Agreement,
in any material respect (a “Default”); provided, however, that in the case of
this subsection (v), termination for Cause shall occur only if (i) the Company
has given written notice of the Default to Executive and Executive has failed to
cure the Default in question, if curable, during a period of ten (10) days after
the date of Executive’s receipt of such notice or (ii) Executive recommits a
Default previously notified to the Executive in writing.

3.2 Upon any termination pursuant to Section 3.1, the Company shall be released
from all obligations hereunder, including without limitation, the obligation to
compensate Executive pursuant to Section 2.

3.3 Notwithstanding the foregoing, the Company may terminate Executive’s
employment pursuant to this Agreement, at any time, and for any reason upon
giving written notice to Executive; provided, however, that in the event such
employment is terminated by the Company for reasons other than those enumerated
in Section 3.1, the Company will pay Executive an amount equal to the Salary and
Minimum Bonus which would have been paid during the remaining months left in the
Employment Term had this Agreement not been terminated by the Company, subject
to Executive’s execution of a release of all claims Executive may or could have
against the Company (in a form acceptable to the Company), and the Company shall
not provide Executive with any other Compensation or Benefits described in
Section 2. The foregoing amounts shall be paid on an installment basis over the
one-year period following the date of termination; provided, however, that in
the event the Executive is in violation of Section 4 of this Agreement, any
unpaid amounts will be forfeited.

 

2



--------------------------------------------------------------------------------

4. Covenant Against Unfair Competition.

4.1 Executive agrees that during the Employment Term and for a period of one
(1) year, following the termination of his employment for any reason (the
“Restricted Period”) he will not, for his own account or jointly with another,
directly or indirectly, for or on behalf of any individual, partnership,
corporation, or other legal entity, as principal, agent or otherwise:

(a) own, control, manage be employed by, consult with, or otherwise participate
in, a business (other than that of the Company) involved within the Trade Area
(as hereinafter defined) with any of the following businesses (the
“Businesses”): (1) the storage, handling, delivery, marketing, sale,
distribution or brokerage of aviation fuel, diesel fuel, gasoline, marine fuel
or lubricants, aviation flight services, or marine fuel services, or (2) the
offering or sale of derivative, swap or similar products for purposes of
managing fuel price risk or (3) any other service or activity which is
competitive with the services or activities which are or have been performed by
the Company at the time of Executive’s separation from employment or have been
performed by the Company or its subsidiaries or affiliates during the twelve
(12) month period preceding the termination of Executive’s employment (the
“Prior Period”);

(b) solicit (directly or indirectly) the patronage of any Restricted Customer or
Prospective Customer;

(c) interfere, or seek to interfere, with the continuance of supplies to the
Company or any of its subsidiaries or affiliates (or the terms relating to such
supplies) from any suppliers who supplied goods or services to the Company
and/or any of its subsidiaries or affiliates during the Prior Period; or

(d) solicit or induce, or in any manner attempt to solicit or induce, any person
employed by the Company or any of its subsidiaries or affiliates to leave such
employment, whether or not such employment is pursuant to a written contract and
whether or not such employment is at will, or hire any person who has been
employed by the Company or any of its subsidiaries or affiliates at any time
during the one (1) year period preceding such hiring.

4.2 As used herein, the term “Trade Area”, “Restricted Customer” and
“Prospective Customer” shall have the following meanings: (i) the term “Trade
Area” shall mean the United States of America, and any other foreign countries
or regions, which are regularly serviced by the Company during the Prior Period,
(ii) the term “Restricted Customer” shall mean any individual, partnership,
corporation, or other legal entity to whom the Company or any of its
subsidiaries or affiliates sold products or provided services at any time during
the Prior Period, and (iii) the term “Prospective Customer” shall mean any
individual, partnership, corporation, or other legal entity from whom the
Company or any of its subsidiaries or affiliates solicited business at any time
during the Prior Period.

4.3 Executive recognizes the importance of the covenant contained in this
Section 4 and acknowledges that, based on his past experience and training as a
Executive of the Company and the projected expansion of the Company’s business,
the restrictions imposed herein are: (i) reasonable as to scope, time and area;
(ii) necessary for the protection of the Company’s legitimate business
interests, including without limitation, the Company’s trade secrets, goodwill,
and its relationship with customers and suppliers; and (iii) not unduly
restrictive of any of Executive’s rights as an individual. Executive
acknowledges and agrees that the covenants contained in this Section 4 are
essential elements of this Agreement and that but for these covenants, the
Company would not have entered into this Agreement. Such covenants shall be
construed as agreements independent of any other provision of this Agreement.
The existence of any claim or cause of action against the Company by Executive,
whether predicted on the breach of this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants
contained in this Section 4.

4.4 If Executive commits a breach or threatens to commit a breach of any of the
provisions of this Section 4, the Company shall have the right and remedy, in
addition to any others that may be available, at law or in equity, to have the
provisions of this Section 4 specifically enforced by any court having equity
jurisdiction,

 

3



--------------------------------------------------------------------------------

through injunctive or other relief (without any bond or security being required
to be posted), it being acknowledged that any such breach or threatened breach
will cause irreparable injury to the Company, the amount of which will be
difficult to determine, and that money damages will not provide an adequate
remedy to the Company.

4.5 If any covenant contained in this Section 4, or any part thereof, is
hereafter construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenants, which shall be given full effect, without regard
to the invalid portions, and any court having jurisdiction shall have the power
to reduce the duration, scope and/or area of such covenant and, in its reduced
form, said covenant shall then be enforceable. If Executive breaches the
covenants set forth in this Section 4, the running of the non-compete period
described herein (but not his obligation) shall be tolled for so long as such
breach continues.

4.6 The provisions of this Section 4 shall survive the expiration and
termination of this Agreement, and the termination of Executive’s employment
hereunder, for any reason. If after termination of this Agreement, or the
initial Employment Term (or any renewal thereof), the Executive continues to
provide services to the Company or any of its subsidiaries and affiliates as an
employee, consultant or in any other capacity, whether on a full or part-time
basis, then notwithstanding anything to the contrary set forth herein, the
Restricted Period shall not commence to run until the last day Executive
provides services to the Company, even though this Agreement or the Employment
Term may have terminated at an earlier date.

5. Trade Secrets/Confidential Information. Executive agrees that during the
Employment Term and thereafter she will not, for his own account or jointly with
another, directly or indirectly, for or on behalf of any individual,
partnership, corporation, or other legal entity, as principal, agent or
otherwise, use or disclose any trade secrets or confidential information of the
Company, its subsidiaries or its affiliates. Trade secrets and confidential
information shall include, but not be limited to; (1) lists of names and
addresses of customers and suppliers of the Company, its subsidiaries or its
affiliates, and (2) software and computer programs, market research and data
bases, sources of leads and methods of obtaining new business, and methods of
purchasing, marketing, selling, performing and pricing products and services
employed by the Company, its subsidiaries or affiliates.

6. Related Party Transactions. So long as Executive is employed by the Company,
he shall not, without the prior written consent of the Company, cause or permit
the Company or any of its subsidiaries or affiliates to enter into or effect any
agreement or transaction, or provide or receive any service, between the Company
on the one hand, and Executive or a Related Party, on the other hand, except for
the employment relationship contemplated hereby. In any event, any such
agreements, transactions or services shall be at prices and terms which are not
less favorable to the Company than the prices and terms available for similar
agreements, transactions or services with unrelated third parties. As used
herein, “Related Party” means (i) Executive, (ii) any person related by blood,
adoption or marriage to Executive, (iii) any corporation or other entity in
which any of the foregoing parties has, directly or indirectly, at least five
percent (5%) beneficial interest in the capital stock or other type of equity
interesting such corporation, or (iv) any partnership in which any such party is
a general partner or limited partner having a five percent (5%) or more interest
therein.

7. Company Property.

(a) The Company shall be the sole owner of all products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with and during the term of the
Executive’s employment hereunder, free and clear of any claims by the Executive
(or anyone claiming under the Executive) of any kind or character whatsoever
(other than the Executive’s right to receive compensation hereunder). The
Executive shall, at the request of the Company, execute such assignments,
certificates or other instruments as the Company may from time to time deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its

 

4



--------------------------------------------------------------------------------

right, title and interest in or to any such properties. Upon the termination of
the Executive’s employment for any reason whatsoever, all documents, records,
notebooks, equipment, price lists, specifications, programs, customer and
prospective customer lists and other materials which refer or relate to any
aspect of the Business which are in the possession of the Executive (including
all copies thereof), shall be promptly returned to the Company.

(b) The Executive agrees that all processes, programs, improvements, systems
complications, technologies and inventions (“Inventions”), including new
contributions, improvements, ideas and discoveries, whether patentable or not,
conceived, developed, invented or made by him during his employment by the
Company shall belong to the Company, provided that such Inventions grew out of
the Executive’s work with the Company, are related in any manner to the Business
or are conceived or made on the Company’s time or with the use of the Company’s
facilities or materials. The Executive shall (i) promptly disclose such
Inventions to the Company; (ii) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventorship.

8. Procedures.

8.1 Modification and Waiver. Any term or condition of this Agreement may be
waived at any time by the party hereto that is entitled to the benefit thereof;
provided, however, that any such waiver shall be in writing and signed by the
waiving party, and no such waiver of any breach or default hereunder is to be
implied from the omission of the other party to take any action on account
thereof. A waiver on one occasion shall not be deemed to be a waiver of the same
or of any other breach on a future occasion. This Agreement may be modified or
amended only by a writing signed by both parties hereto.

8.2 Governing Law/Arbitration. The validity and effect of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction. Each party hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum in Miami-Dade County, Florida. Should any dispute arise
relating to the meaning, interpretation, or application of this Agreement, such
dispute shall be heard in Miami, Florida, before the American Arbitration
Association in accordance with its employment dispute arbitration rules.

8.3 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

8.4 Section Captions. Section and other captions contained in this Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

8.5 Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

8.6 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and supersedes any other employment agreements executed before the date
hereof. There are no agreements, understandings, restrictions, representations,
or warranties among the parties other than those set forth herein or herein
provided for.

8.7 Interpretation. No provision of this Agreement is to be interpreted for or
against any party because that party or that party’s legal representative
drafted such provision. For purposes of this Agreement: “herein,” “hereby,”
“hereunder,” “herewith,” “hereafter,” and “hereinafter” refer to this Agreement
in its entirety, and not to any particular section or subsection. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

8.8 Notices. All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person or by facsimile transmission (with
confirmation transmission), or upon the expiration of four (4) days after the
date sent, if sent by Federal Express (or similar overnight courier service) to
the parties at the following addresses:

 

If to Executive:

  Paul Nobel     15243 SW 39th Street     Davie, Florida 33331  

If to the Company:

  World Fuel Services Corporation     9800 N.W. 41st Street, Suite 400    
Miami, Florida 33178     Attn: Ileana de Armas, V.P. of Human Resources   Fax
Number: (305) 392-5608  

Notices may also be given in any other manner permitted by law, effective upon
actual receipt. Any party may change the address to which notices, requests,
demands or other communications to such party shall be delivered or mailed by
giving notice thereof to the other parties hereto in the manner provided herein.
Any notice may be given on behalf of a party by its counsel.

8.9 Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive. This
Agreement is assignable by the Company and shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

 

World Fuel Services Corporation

By:   /s/ Robert Tocci  

Robert Tocci

Executive Vice President & Chief Financial Officer

 

 

EXECUTIVE:

  /s/ Paul Nobel  

Paul Nobel

 

6